Citation Nr: 1409722	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident.  

2.  Entitlement to service connection for a cardiovascular disorder, claimed as residuals of a myocardial infarction.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to August 1973, from August 1976 to January 1977, and from January to June 1990.  He also had periods of active duty for training (ACTDURA) and inactive duty training (INACDUTRA) as a member of the Reserve between 1973 and 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that during a period of ACDUTRA or INACDUTRA in August 2008, he experienced chest pain, vertigo, and nausea, and subsequently lost consciousness.  He contends that he was told he had a myocardial infarction and a possible cerebrovascular accident.  He later underwent cardiac surgery for the placement of four stents.  He maintains that vigorous and prolonged exercise during this period of service resulted in his disorders.  While he was afforded a July 2009 VA examination in conjunction with his claims, the examiner did not provide a medical opinion regarding the etiology of any current cardiovascular or cerebrovascular disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current cardiovascular or cerebrovascular disorder.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, and an examination and any necessary testing, the examiner is asked to address the following: 

* Describe the Veteran's current cardiovascular and/or cerebrovascular disorders.  

* Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran experienced an acute myocardial infarction and/or cerebrovascular accident while undergoing military training in August 2008?  

* Is it at least as likely as not that any current heart or cerebrovascular disorder was incurred during any period of service, or manifested to a compensable degree within a year of service separation?  

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner must explain why speculation is required.  

2.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

